Citation Nr: 0103442	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-20 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a dislocation of the left hip, with 
traumatic arthritis.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of an injury to the right hand and wrist.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active duty from December 1950 to October 
1956, and from October 1959 to July 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the New Orleans, 
Louisiana, regional office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

The veteran contends that the evaluations assigned to his 
disability of the right hand and wrist and disability of the 
left hip are inadequate to reflect their current level of 
severity.  He argues that both of these disabilities are 
productive of severe pain.  He states that he is unable to 
write with his right hand, and that his pain of the left hip 
leaves him nearly unable to walk.  

A review of the record indicates that the veteran was 
afforded VA examinations of his right hand and wrist 
disability and his left hip disability in March 1999 and May 
1999.  The March 1999 examination notes that the veteran 
complained of pain in the right wrist.  However, although 
these examinations contain the range of motion of the 
veteran's right wrist and left hip, neither of them indicate 
whether or not this pain results in any additional 
disability.  Furthermore, neither of these examinations 
address whether or not there is additional disability as a 
result of weakness, incoordination, or excess fatigability.  
The Board recognizes that the disability of the 
musculoskeletal system is primarily the inability due to 
damage or an infection in parts of the system to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2000).  Functional impairment due to pain 
must be considered.  38 C.F.R. § 4.59 (2000).  As the 
examinations afforded the veteran in conjunction with his 
current claims do not address these factors, the Board finds 
that they must be returned to the RO in order to schedule the 
veteran for additional VA examinations.  In addition, the 
Board notes that the March 1999 VA examination states that 
the veteran keeps his hand in 15 degrees of ulnar deviation.  
The examiner has not indicated whether or not this is the 
result of ankylosis.  The Board finds that an indication as 
to whether or not there is ankylosis of the right wrist would 
be useful in reaching a decision in this case.  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991); see also the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Therefore, to 
ensure that the VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his 
disability of the right wrist and hand, 
and his left hip disability since January 
1998.  After securing the necessary 
release, the RO should obtain these 
records.  Any of these records which have 
not been previously obtained should be 
associated with the claims folder.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his disability of 
the right wrist and hand, and his left 
hip disability.  All indicated tests and 
studies should be conducted.  The 
examiner(s) should provide all 
measurements of the relevant range of 
motions in degrees.  It should be 
specifically noted whether or not there 
is ankylosis of the right wrist.  The 
examiner(s) should comment on the 
functional limitations, if any, caused by 
the veteran's service connected 
disabilities.  With respect to the 
subjective complaints of pain, the 
examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the joints, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service connected disabilities, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service connected 
disabilities, or the presence or absence 
of any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service connected disabilities.  The 
presence or absence of weakness, 
incoordination, and excess fatigability 
should also be noted, and any additional 
functional limitation as a result of 
these factors should be described.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





